                   IN THE DISTRICT COURT OF THE UNITED STATES
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

DANE J. CORPA,                               )
                                             )
             Plaintiff,                      )
                                             )
   v.                                        ) CIVIL ACTION NO. 1:18-CV-987-WHA
                                             )
DALE COUNTY JAIL, et al.,                    )
                                             )
             Defendants.                     )

                                         ORDER

         On November 29, 2018, the Magistrate Judge entered a Recommendation (Doc.

 #5) to which no objections have been filed. Upon an independent review of the file and

 upon consideration of the Recommendation, it is ORDERED that:

        1.    The Recommendation of the Magistrate Judge is ADOPTED;

        2. The plaintiff’s claims against the Dale County Jail and his request for criminal

prosecution of the defendants are dismissed with prejudice prior to service of process in

accordance with the provisions of 28 U.S.C. § 1915(e)(2)(B)(i).

        3. The Dale County Jail is dismissed as a defendant in this cause of action.

        4. Defendants Wally Olson, Brandon Tucker and Harvey Mcloud are dismissed

from this case pursuant to the directives of 28 U.S.C. § 1915(e)(2)(B)(ii) as the claims

lodged against these defendants are based on a theory of respondeat superior or vicarious

liability.
       5. This case, with respect to the plaintiff’s deliberate indifference claims against

defendants Steve Baxley and Eric Baker, is referred back to the Magistrate Judge for further

appropriate proceedings.

       DONE this 20th day of December, 2018.




                                /s/ W. Harold Albritton
                                  SENIOR UNITED STATES DISTRICT JUDGE




                                             2
